DETAILED ACTION
New grounds of rejection are set-forth below necessitated by the filing of the new IDS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3 and 24-31 is/are rejected under 35 U.S.C. 103as being unpatentable over Qian et al. “New Developments in Thermoplastic Elastomers with Improved Barrier Performance” TPE 2008 (herein Qian) in view of US 2010/0267899 (herein Nakano).
Qian was cited in the newly filed IDS on 7/30/21.
As to claim 1, Qian discloses elastomers for stoppers (top of page 3 and third paragraph on page 5).  The thermoplastic elastomers are have a viscosity measured at 200 to 230 oC (under Rheology heading on page 4).  The viscosities are shown in figure 3 and 4.  Figure 3 is reproduced below, annotated (for 321-073) to show at the shear rates of 1,000 s-1, 10,000 s-1 and 50,000 s-1, which are about 500 Pa s, 50 Pa s and 12 Pa s, respectively.  Note that all examples in figures 3 and 4 appear to be within the claimed range.

    PNG
    media_image1.png
    626
    1082
    media_image1.png
    Greyscale


As to claim 2, the compression set at 25% compression for 22 h at 70 oC is 28 for “LC 321-073” and 33 for “LC 321-106”.  See table 2 and page 4 under “compression set” for the conditions.
As to claim 3, the Shore A is 50 for “LC 321-073” and 60 for “LC 321-106”.  See table 2.
As to claims 14-17, Qian discloses elastomers for stoppers (top of page 3 and third paragraph on page 5).  The thermoplastic elastomers are have a viscosity measured at 200 to 230 oC (under Rheology heading on page 4).  The viscosities are shown in figure 3 and 4.  Figure 3 is reproduced below, annotated (for 321-073) to show at the shear rates of 1,000 s-1, 10,000 s-1 and 50,000 s-1, which are about 500 Pa s, 50 Pa s and 12 Pa s, respectively.  Note that all examples in figures 3 and 4 appear to be within the claimed range. The compression set at 25% compression for 22 h at 70 oC is 
Qian discloses that the elastomers are for stoppers in medical applications.   See pages 3 and 5.  However, Qian is silent on the stopper being for a syringe assembly.  
Nakano discloses similar compositions with elastomers (see abstract and paragraph 127) that are for the gasket (stopper) of a syringe for e.g. medical applications.  See paragraph 78 and 128.  Note that lubricants are not required.  See paragraph 75.
It would have been obvious to have modified the stopper and elastomer of Qian as for a stopper for syringes as suggested by Nakano because one would want to utilize the elastomers for their intended use.
As to claims 24-25, Qian discloses elastomers for stoppers (top of page 3 and third paragraph on page 5).  The thermoplastic elastomers are have a viscosity measured at 200 to 230 oC (under Rheology heading on page 4).  The viscosities are shown in figure 3 and 4.  Figure 3 is reproduced below, annotated (for 321-073) to show at the shear rates of 1,000 s-1, 10,000 s-1 and 50,000 s-1, which are about 500 Pa s, 50 Pa s and 12 Pa s, respectively.  Note that all examples in figures 3 and 4 appear to be within the claimed range. The compression set at 25% compression for 22 h at 70 o
Qian discloses that the elastomers are for stoppers in medical applications.   See pages 3 and 5.  However, Qian is silent on the stopper being for a syringe assembly.  
Nakano discloses similar compositions with elastomers (see abstract and paragraph 127) that are for the gasket (stopper) of a syringe for e.g. medical applications.  See paragraph 78 and 128.  Note that lubricants are not required.  See paragraph 75.
As to claims 26-27, LC 321-106 has a viscosity at 1000 s-1 of about 150-200 (see figure 3.
As to claims 28-29, LC 321-106 has a viscosity at 10,000 s-1 of about 30 (see figure 3.
As to claims 30-31, LC 321-162 has a viscosity at 50,000 s-1 of about 7 (see figure 3.

Terminal Disclaimer
The terminal disclaimer filed on 10/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,493,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 14-23 and 32-42 are allowed.
Qian is silent on the elastomers being olefin block copolymers and there is no evidence to suggest that they are.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/30/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764